DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/19/2022 has been entered.

Claims 1-3, 7-16, 20-26, 28 and 35-41 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 8, 11, 13-15, 20, 21, 24, 26, 28, 35, 36, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANG (US 2019/0150149) in view of  Feng et al. (US  2017/0086158).
 Regarding claim 1, TANG discloses a method in a wireless device (terminal device/first terminal [0056]) of adjusting timing of transmissions, the method comprising: 
first terminal determines a basic numerology, may determine the time length corresponding to a transmission time unit in the basic numerology upon the determination of a fixed based numerology [0061; 0066-0067]; for example, basic numerology includes the sub-carrier interval [0068]. The network device sends the uplink authorization at the nth sub-frame, and the terminal device starts to schedule the preparation data upon the reception of the uplink authorization at the nth sub-frame and must starts to send the data at the [n+4] sub-frame [0073]); and 
advance the start time of an uplink transmission based on the first timing adjustment parameter (determines the time length as the basic transmission interval in the method 100, so that data and/or a pilot signal (the pilot signal may be an uplink data [0053]) may be sent or received with time length corresponding to the basic transmission unit as a time domain length [0066-0068]). In addition, TANG discloses that basic numerology includes sub-carrier interval (subcarrier interval refers to a frequency interval between adjacent sub-carriers, such as 15 KHz and 60 KHz. The number of subcarriers under special bandwidth may be, for example, the number of subcarriers corresponding to each possible system bandwidth… [0060]), the relationship therebetween may be appointed in advance and may be appointed as the at the sub-carrier interval is 15 kHz arid the time lengths corresponding to one TTI is 1 ms (claimed being one of: a maximum adjustment amount of one adjustment step base on subcarrier spacing).  Also, for example, the transmission time unit the TTI and the length of the OFDM symbol in the based numerology is L [0068]. Further, TANG (Fig. 5) discloses the terminal device determines the time length of OFDM symbol in the basic numerology adopted for the At step 505, upon the reception of the scheduling signaling of the network device, the terminal device delays for the time length of four sub-frames and takes two sub frames as a time domain unit to perform transmission of uplink data [0093]. However, TANG does not expressly disclose the advance a start time of the uplink transmission relative to a timing of a downlink signal.
Feng teaches cell search procedure enables a UE to determine the time and frequency parameters which are necessary to demodulate  downlink and to transmit uplink signals with correct timing [0009-0010]. More specifically, Feng teaches the UE synchronizes its receiver to the downlink transmission received from the synchronization source [eNB]. Then, the uplink timing is adjusted. This performed by applying a time advance at the UE transmitter, relative to the received downlink timing in order to compensate for propagation delay varying for different UEs. The timing advance procedure is described concisely in Section 18.2.2 of the book “LTE The UMTS Long Term Evolution: From theory to practice”, 2nd edition, by S. Sesia, I. Toufik, M, Baker, Wiley, 2011 [0013; 0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitations to modify TANG with the teaching of Feng in order to compensate for propagation delay varying for different UEs (0013). 


Regarding claim 14, TANG discloses a wireless device (Fig. 8, terminal device/first terminal [0056]) configured for adjusting timing of transmissions, the wireless device comprising: 
processing circuitry (processor 12) configured to: 
first terminal determines a basic numerology, may determine the time length corresponding to a transmission time unit in the basic numerology upon the determination of a fixed based numerology [0061; 0066-0067]; for example, basic numerology includes the sub-carrier interval [0068]. The network device sends the uplink authorization at the nth sub-frame, and the terminal device starts to schedule the preparation data upon the reception of the uplink authorization at the nth sub-frame and must starts to send the data at the [n+4] sub-frame [0073]); and 
advance the start time of an uplink transmission based on the first timing adjustment parameter (determines the time length as the basic transmission interval in the method 100, so that data and/or a pilot signal (the pilot signal may be an uplink data [0053]) may be sent or received with time length corresponding to the basic transmission unit as a time domain length [0066-0068]). In addition, TANG discloses that basic numerology includes sub-carrier interval (subcarrier interval refers to a frequency interval between adjacent sub-carriers, such as 15 KHz and 60 KHz. The number of subcarriers under special bandwidth may be, for example, the number of subcarriers corresponding to each possible system bandwidth… [0060]), the relationship therebetween may be appointed in advance and may be appointed as the at the sub-carrier interval is 15 kHz arid the time lengths corresponding to one TTI is 1 ms (claimed being one of: a maximum adjustment amount of one adjustment step base on subcarrier spacing). Also, for example, the transmission time unit the TTI and the length of the OFDM symbol in the based numerology is L [0068]. Further, TANG (Fig. 5) discloses the terminal device determines the time length of OFDM symbol in the basic numerology adopted for the At step 505, upon the reception of the scheduling signaling of the network device, the terminal device delays for the time length of four sub-frames and takes two sub frames as a time domain unit to perform transmission of uplink data [0093]. However, TANG does not expressly disclose the advance a start time of the uplink transmission relative to a timing of a downlink signal.
Feng teaches cell search procedure enables a UE to determine the time and frequency parameters which are necessary to demodulate  downlink and to transmit uplink signals with correct timing [0009-0010]. More specifically, Feng teaches the UE synchronizes its receiver to the downlink transmission received from the synchronization source [eNB]. Then, the uplink timing is adjusted. This performed by applying a time advance at the UE transmitter, relative to the received downlink timing in order to compensate for propagation delay varying for different UEs. The timing advance procedure is described concisely in Section 18.2.2 of the book “LTE The UMTS Long Term Evolution: From theory to practice”, 2nd edition, by S. Sesia, I. Toufik, M, Baker, Wiley, 2011 [0013; 0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitations to modify TANG with the teaching of Feng in order to compensate for propagation delay varying for different UEs (0013). 

Regarding claim 28, TANG discloses a method in a network node (Figs. 1 and 9, a network device 20. A first device may be the network device [0056]) for adjusting timing of received signals, the method comprising: 
determining at least a first timing adjustment parameter to advance a start time of an uplink transmission using on at least a first numerology parameter (first terminal determines a basic numerology, may determine the time length corresponding to a transmission time unit in the basic numerology upon the determination of a fixed based numerology [0061; 0066-0067]; for example, basic numerology includes the sub-carrier interval [0068]. The network device sends the uplink authorization at the nth sub-frame, and the terminal device starts to schedule the preparation data upon the reception of the uplink authorization at the nth sub-frame and must starts to send the data at the [n+4] sub-frame [0073]); and 
advance the start time of an uplink transmission based on the first timing adjustment parameter (determines the time length as the basic transmission interval in the method 100, so that data and/or a pilot signal (the pilot signal may be an uplink data [0053]) may be sent or received with time length corresponding to the basic transmission unit as a time domain length [0066-0068]). In addition, TANG discloses that basic numerology includes sub-carrier interval (subcarrier interval refers to a frequency interval between adjacent sub-carriers, such as 15 KHz and 60 KHz. The number of subcarriers under special bandwidth may be, for example, the number of subcarriers corresponding to each possible system bandwidth… [0060]), the relationship therebetween may be appointed in advance and may be appointed as the at the sub-carrier interval is 15 kHz arid the time lengths corresponding to one TTI is 1 ms (claimed being one of: a maximum adjustment amount of one adjustment step base on subcarrier spacing). Also, for example, the transmission time unit the TTI and the length of the OFDM symbol in the based numerology is L [0068]. Further, TANG (Fig. 5) discloses the terminal device determines the time length of OFDM symbol in the basic numerology adopted for the data transmission….[step 503; 0091]. At step 505, upon the reception of the scheduling signaling of the network device, the terminal device delays for the time length of four sub-frames 
Feng teaches cell search procedure enables a UE to determine the time and frequency parameters which are necessary to demodulate  downlink and to transmit uplink signals with correct timing [0009-0010]. More specifically, Feng teaches the UE synchronizes its receiver to the downlink transmission received from the synchronization source [eNB]. Then, the uplink timing is adjusted. This performed by applying a time advance at the UE transmitter, relative to the received downlink timing in order to compensate for propagation delay varying for different UEs. The timing advance procedure is described concisely in Section 18.2.2 of the book “LTE The UMTS Long Term Evolution: From theory to practice”, 2nd edition, by S. Sesia, I. Toufik, M, Baker, Wiley, 2011 [0013; 0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitations to modify TANG with the teaching of Feng in order to compensate for propagation delay varying for different UEs (0013). 


Regarding claim 35, TANG discloses a network node for adjusting timing of received signals, the network node Figs. 1 and 9, a network device 20. A first device may be the network device [0056]) comprising: 
processing circuitry (processor 22) configured to: 
determining at least a first timing adjustment parameter to advance a start time of an uplink transmission using on at least a first numerology parameter (first terminal determines a basic numerology, may determine the time length corresponding to a transmission time unit in the basic numerology upon the determination of a fixed based numerology [0061; 0066-0067]; for example, basic numerology includes the sub-carrier interval [0068]. The network device sends the uplink authorization at the nth sub-frame, and the terminal device starts to schedule the preparation data upon the reception of the uplink authorization at the nth sub-frame and must starts to send the data at the [n+4] sub-frame [0073]); and 
advance the start time of an uplink transmission based on the first timing adjustment parameter (determines the time length as the basic transmission interval in the method 100, so that data and/or a pilot signal (the pilot signal may be an uplink data [0053]) may be sent or received with time length corresponding to the basic transmission unit as a time domain length [0066-0068]). In addition, TANG discloses that basic numerology includes sub-carrier interval (subcarrier interval refers to a frequency interval between adjacent sub-carriers, such as 15 KHz and 60 KHz. The number of subcarriers under special bandwidth may be, for example, the number of subcarriers corresponding to each possible system bandwidth… [0060]), the relationship therebetween may be appointed in advance and may be appointed as the at the sub-carrier interval is 15 kHz arid the time lengths corresponding to one TTI is 1 ms (claimed being one of: a maximum adjustment amount of one adjustment step base on subcarrier spacing). Also, for example, the transmission time unit the TTI and the length of the OFDM symbol in the based numerology is L [0068]. subcarrier interval refers to a frequency interval between adjacent sub-carriers, such as 15 KHz and 60 KHz. The number of subcarriers under special bandwidth may be, for example, the number of subcarriers corresponding to each possible system bandwidth… [0060]Further, TANG (Fig. 5) discloses At step 505, upon the reception of the scheduling signaling of the network device, the terminal device delays for the time length of four sub-frames and takes two sub frames as a time domain unit to perform transmission of uplink data [0093]. However, TANG does not expressly disclose the advance a start time of the uplink transmission relative to a timing of a downlink signal.
Feng teaches cell search procedure enables a UE to determine the time and frequency parameters which are necessary to demodulate  downlink and to transmit uplink signals with correct timing [0009-0010]. More specifically, Feng teaches the UE synchronizes its receiver to the downlink transmission received from the synchronization source [eNB]. Then, the uplink timing is adjusted. This performed by applying a time advance at the UE transmitter, relative to the received downlink timing in order to compensate for propagation delay varying for different UEs. The timing advance procedure is described concisely in Section 18.2.2 of the book “LTE The UMTS Long Term Evolution: From theory to practice”, 2nd edition, by S. Sesia, I. Toufik, M, Baker, Wiley, 2011 [0013; 0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitations to modify TANG with the teaching of Feng in order to compensate for propagation delay varying for different UEs (0013). 

Regarding claims 2 and 15, TANG in view of Feng discloses all the claim limitations. Further, TANG discloses further comprising transmitting the uplink signals according to the adjusted uplink transmit timing (determines the time length as the basic transmission interval in the method 100, so that data and/or a pilot signal may be sent or received with time length corresponding to the basic transmission unit as a time domain length [0066-0068]). Feng, also, teaches the UE synchronizes its receiver to the downlink transmission received from the synchronization source [eNB]. Then, the uplink timing is adjusted [0013].


Regarding claims 7 and 20, TANG in view of Feng discloses all the claim limitations. Further, TANG discloses further comprising: determining a second timing adjustment parameter based on a second numerology parameter (the terminal device may determine multiple basic numerologies, and determines a fixed time length as basic transmission interval in the method 100 upon the determination of the multiple numerologies [0061]); determining a numerology to be used by the wireless device for uplink transmissions (determination of the multipole numerologies, so that  the data and/or the pilot signal is sent or received by using the multiple based numerologies [0061]); selecting one of the first timing adjustment parameter and the second timing adjustment parameter based on the determined numerology (the time length of the transmission time unit corresponding to the first basic numerology is 0.5 ms, the time length of the transmission time unit corresponding to the second basic numerology is 1.0. ms…the network device/ terminal device determine the based transmission interval according to the time length of the transmission time units respectively corresponding to the first based numerology and the second numerology…[0066]); and applying the selected one of the first and second timing adjustment parameters to advance a start time of another uplink transmission (determines the time length as the basic transmission interval in the method 100, so that data and/or a pilot signal may be sent or received with time length corresponding to the basic transmission unit as a time domain length [0066-0068]).  However, TANG does not expressly disclose the advance a start time of the uplink transmission relative to a timing of a downlink signal.
Feng teaches cell search procedure enables a UE to determine the time and frequency parameters which are necessary to demodulate  downlink and to transmit uplink signals with correct timing [0009-0010]. More specifically, Feng teaches the UE synchronizes its receiver to the downlink transmission received from the synchronization source [eNB]. Then, the uplink timing is adjusted. This performed by applying a time advance at the UE transmitter, relative to the received downlink timing in order to compensate for propagation delay varying for different UEs. The timing advance procedure is described concisely in Section 18.2.2 of the book “LTE The UMTS Long Term Evolution: From theory to practice”, 2nd edition, by S. Sesia, I. Toufik, M, Baker, Wiley, 2011 [0013; 0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitations to modify TANG with the teaching of Feng in order to compensate for propagation delay varying for different UEs (0013). 

 
Regarding claims 8 and 21, TANG in view of Feng discloses all the claim limitations. Further, TANG discloses wherein the first timing adjustment parameter is based on a determined uplink numerology and the second timing adjustment parameter is based on a determined downlink numerology (first device takes the basic transmission interval as a time domain unit and employs parameters in the at least one basic numerology to perform transmission of data and/or pilot signal with a second device [0051]. The data and/or the pilot signal may be an uplink/downlink data and/or pilot signal [0053]).
  
sub-carrier interval refers to a frequency interval between adjacent sub-carriers, such as 15 KHz and 60 KHz; the number of sub-carriers under special bandwidth may be, for example, the number of sub-carriers corresponding to each possible system bandwidth….. [0060]. With respect to downlink transmission, the terminal device detects all data transmission blocks in the basic transmission interval based on the scheduling signal….with respect to uplink transmission, the terminal device sends all data transmission blocks in the basic transmission interval based on the scheduling signaling… [0077]).  
 
 	Regarding claims 13, 26 and 41, TANG in view of Feng discloses all the claim limitations. Further, TANG discloses wherein at least one of the first and second numerology parameter comprises one or more of: frame duration, subframe duration, transmission time interval (TTI) duration, slot duration, symbol duration and 5Attorney Docket No: 1557-401PUS (P51249_US2) number of symbols per slot and subframe, subcarrier spacing, sampling frequency, fast Fourier transform (FFT) size, number of subcarriers per resource Block (RB), number of RBs within the bandwidth, and cyclic prefix length (0011; 0011; 0059; 0060).

Regarding claim 36, TANG in view of Feng discloses all the claim limitations. Further, TANG discloses the processing circuitry further configured to receive uplink transmissions from the wireless device using the adapted at least one parameter of the receiver (the processor 22 configured to execute the instruction stored by a memory 21 so as to control an input/output interface 23 to receive input data and information [0151]).

Regarding claim 39, TANG in view of Feng discloses all the claim limitations. Further, TANG discloses the processing circuitry is further configured to transmit to the wireless device the first timing adjustment parameter based on at least the first numerology (the processor 22 configured to execute the instruction stored by a memory 21 so as to control an input/output interface 23 and output data such as an operation result and control the communication interface 24 to send a signal [0151]).

Claims 9, 12, 22, 25 and 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over TANG (US 2019/0120149) in view of Feng et al. (US  2017/0086158)as applied to claims 1, 14 and 35 above, and further in view of Lee et al. (US 2016/019276).
Regarding claims 9 and 22, TANG in view of Feng discloses all the claim limitations as stated above. Further, TANG discloses that the terminal device determines the time length of one sub-frame according to the length of the OFDM symbol in the basic numerology adopted or the data transmission and thus determines the number of sub frames included in the basic transmission interval [0091]. However, TANG in view of Feng dose not expressly disclose wherein the at least the first timing adjustment parameter is determined autonomously by the wireless device.
Lee teaches a WTRU may synchronize its reception and/or transmission timing to the received frame timing of a reference cell. The timing of received frame boundaries may vary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TANG in view of Feng with the teaching of Bergstrom in order to provide an efficient system that eliminate interference.

Regarding claims 12, 25 and 40, TANG in view of Feng discloses all the claim limitations as stated above, except for wherein the at least the first timing adjustment parameter is a timing advance command received from a network node.
Lee teaches a WTRU may synchronize its reception and/or transmission timing to the received frame timing of a reference cell. The timing of received frame boundaries may vary over time due to WTRU motion and/or other factors, and the WTRU may autonomously adjust its timing accordingly. The WTRU may apply a timing advance to the transmitted signals. An eNB may provide TA commands to the WTRU [0090].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TANG in view of Feng with the teaching of Bergstrom in order to provide an efficient system that eliminate interference.

Claims 3, 10, 16, 23, 37 and 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over TANG in view of Feng as applied to claims 1, 14 and 35 above, and further in view of Bergstrom et al. (US 2015/0085839).

Bergstrom teaches uplink timing error reduction method and apparatus. More specifically, Bergstrom teaches that an uplink transmit timing adjustment is based on, for example, maximum bandwidth transmitted signals [0166]; type of physical channel [0171], radio characteristics e.g. user speed, radio environment such as with larger delay spread, deployment scenario such as urban etc. [0173].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TANG in view of Feng with the teaching of Bergstrom in order to reduce or completely remove an error in uplink transmission [0144].


Regarding claims 10, 23, 37 and 38, TANG in view of Feng discloses all the claim limitations as stated above, except for wherein the at least the first timing adjustment parameter is determined based on one of a rule and a predefined value received from a network node.
Bergstrom teaches uplink timing error reduction method and apparatus. More specifically, Bergstrom teaches that timing adjustment parameter is determined based on one of a rule and a predefined value received from a network node (0074; 0086; 0144; 0156; 0159).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TANG in view of Feng with the teaching of Bergstrom in order to reduce or completely remove an error in uplink transmission [0144].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-16, 20-26, 28 and 35-41 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/
Examiner, Art Unit 2467                                                                                                                                                                                            March 8, 2022